DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-11, 16-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Publication No.: US 2020/0186688 A1, “Chen”).
	Regarding Claim 1, Chen discloses a display device (Figures 1-3), comprising:
	A display panel having a light-transmitting region and a light-shielding region, the light-shielding region disposed around the light-transmitting region (Figure 3, light transmitting region A2 is surrounded by light-shielding region A3);
	A polarizer disposed on the display panel (Figure 3, polarizer 17), a first through-hole disposed on the polarizer, and the first through-hole disposed corresponding to the light-transmitting region (Figure 3, polarizer 17 has a through-hole corresponding to light-transmitting region A2);
	A backlight module disposed on the polarizer, a second through-hole disposed on the backlight module, and the second through-hole disposed corresponding to the light-transmitting region (Figure 3, backlight module 20 has a second through-hole corresponding to light-transmitting region A2); and 
	A light-shielding adhesive disposed around a wall of the second through-hole and extending to around a wall of the first through-hole (Figure 3, light-shielding adhesive 51 is disposed around a wall of the second through-hole and extends to around a wall of the first through-hole; Paragraph 0037).


	The array substrate comprises a first base substrate and an array layer disposed on the first base substrate (Figure 3, first base substrate 15; Paragraph 0022), and the color film substrate comprises a second base substrate and a color film layer (Figure 3, second base substrate 13; Paragraph 0023); 
	A first opening is disposed on the array substrate, and the first opening is disposed corresponding to the light-transmitting region (Figure 3, a first opening in 16 of the array substrate corresponds to the light-transmitting region A2); and
	A second opening is disposed on the color film substrate, and the second opening is disposed corresponding to the light-transmitting region (Figure 3, a second opening in 42 of the color film substrate is disposed corresponding to the light-transmitting region A2).

Regarding Claim 8, Chen discloses the display device as claimed in claim 1, wherein an alignment mark is disposed on the light-shielding region (Figure 3, the edge of element 51 may be considered an alignment mark as it divides regions A2 and A2). 

Regarding Claim 9, Chen discloses the display device as claimed in claim 1, wherein a hole diameter of the first through-hole and a hole diameter of the second through-hole are greater than a hole diameter of the light-transmitting region (Figure 3, a hole diameter of the first through-hole of 17 spans through A2 and A3 which is greater than a hole diameter of the light-transmitting region A2, and a hole diameter of the second through-hole of 20 also spans through A2 and A3 which is greater than a hole diameter of the light-transmitting region A2); and 
The hole diameter of the first through-hole is greater than the hole diameter of the second through-hole (Figure 3, a hole diameter of the first through-hole of 17 is greater than the hole diameter of the second through-hole of 20, since element 20 also includes element 21 which narrows the hole diameter). 

Regarding Claim 10, Chen discloses an electronic equipment comprising a display device (Figures 1-3), the display device comprising:
A display panel having a light-transmitting region and a light-shielding region, the light-shielding region disposed around the light-transmitting region (Figure 3, light transmitting region A2 is surrounded by light-shielding region A3);
	A polarizer disposed on the display panel (Figure 3, polarizer 17), a first through-hole disposed on the polarizer, and the first through-hole disposed corresponding to the light-transmitting region (Figure 3, polarizer 17 has a through-hole corresponding to light-transmitting region A2);
	A backlight module disposed on the polarizer, a second through-hole disposed on the backlight module, and the second through-hole disposed corresponding to the light-transmitting region (Figure 3, backlight module 20 has a second through-hole corresponding to light-transmitting region A2); and 
	A light-shielding adhesive disposed around a wall of the second through-hole and extending to around a wall of the first through-hole (Figure 3, light-shielding adhesive 51 is disposed around a wall of the second through-hole and extends to around a wall of the first through-hole; Paragraph 0037).

	Regarding Claim 11, Chen discloses the electronic equipment as claimed in claim 10, wherein the display panel comprises an array substrate, a color film substrate, and a liquid crystal layer disposed between the array substrate and the color film substrate (Figure 3, array substrate 15/16, liquid crystal layer 14, color film substrate 13/42; Paragraph 0014);
	The array substrate comprises a first base substrate and an array layer disposed on the first base substrate (Figure 3, first base substrate 15; Paragraph 0022), and the color film substrate comprises a second base substrate and a color film layer (Figure 3, second base substrate 13; Paragraph 0023); 
	A first opening is disposed on the array substrate, and the first opening is disposed corresponding to the light-transmitting region (Figure 3, a first opening in 16 of the array substrate corresponds to the light-transmitting region A2); and


Regarding Claim 16, Chen discloses the electronic equipment as claimed in claim 10, wherein an alignment mark is disposed on the light-shielding region (Figure 3, the edge of element 51 may be considered an alignment mark as it divides regions A2 and A2). 

Regarding Claim 17, Chen discloses the electronic equipment as claimed in claim 10, wherein a hole diameter of the first through-hole and a hole diameter of the second through-hole are greater than a hole diameter of the light-transmitting region (Figure 3, a hole diameter of the first through-hole of 17 spans through A2 and A3 which is greater than a hole diameter of the light-transmitting region A2, and a hole diameter of the second through-hole of 20 also spans through A2 and A3 which is greater than a hole diameter of the light-transmitting region A2).

Regarding Claim 18, Chen discloses a manufacturing method of a display device (Figures 1-3), comprising:
Providing a display panel (Figures 1-3), the display panel has a light-transmitting region and a light-shielding region, and the light-shielding region is disposed around the light-transmitting region (Figure 3, light-transmitting region A2, light-shielding region A3 is disposed around the light-transmitting region A2);
Providing a polarizer, the polarizer is disposed on the display panel, a first through-hole is disposed on the polarizer, and the first through-hole is disposed corresponding to the light-transmitting region (Figure 3, polarizer 17 has a first through-hole corresponding to the light-transmitting region A2);
Providing a backlight module, the backlight module is disposed on the polarizer, a second through-hole is disposed on the backlight module, and the second through-hole is disposed corresponding to the light-transmitting region (Figure 3, backlight module 20 has a second through-hole corresponding to the light-transmitting region A2);

Forming a light-shielding adhesive by a single dispending process, the light-shielding adhesive is disposed around a wall of the second through-hole and extends to around a wall of the first through-hole (Figure 3, light-shielding adhesive 51 is disposed around a wall of the second through-hole and extends to around a wall of the first through-hole; Paragraph 0037).

Regarding Claim 20, Chen discloses the manufacturing method of the display device as claimed in claim 18, wherein an alignment mark is disposed on the light-shielding region (Figure 3, the edge of element 51 may be considered an alignment mark as it divides regions A2 and A2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wu et al (US Publication No.: US 2020/0348550 A1, “Wu”). 
Regarding Claim 3, Chen discloses the display device as claimed in claim 2, wherein a light-shielding layer is disposed on a side of the first base substrate (Figure 3, light-shielding layer 41 and 21); and
In a thickness direction perpendicular to the display panel, an orthographic projection of the light-shielding layer on the display panel coincides with the light-shielding region (Figure 3, light-shielding layer 41 and 21 coincides with light-shielding region A3/A1).
Chen fails to disclose that the light-shielding layer is disposed on a side of the first base substrate near the liquid crystal layer.
However, Wu discloses a similar display where the light-shielding layer is disposed on a side of the first base substrate near the liquid crystal layer (Wu, Figure 3, light-shielding layer 21 is disposed on a side of the first base substrate 20 near the liquid crystal layer 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-shielding layer as disclosed by Chen to be disposed close to the liquid crystal 

Regarding Claim 4, Chen in view of Wu discloses the display device as claimed in claim 3, wherein in the thickness direction perpendicular to the display panel, the orthographic projection of the light-shielding layer on the display panel covers an orthographic projection of the light-shielding adhesive on the display panel (Chen, Figure 3, the orthographic projection of the light-shielding layer 41/21 covers the light-shielding adhesive 51).

Regarding Claim 5, Chen in view of Wu discloses the display device as claimed in claim 3, wherein a material of the light-shielding layer is metal (Chen, Figure 3, at least the light-shielding layer 21 consists of metal; Paragraph 0025).

Regarding Claim 6, Chen in view of Wu discloses the display device as claimed in claim 4, wherein a material of the light-shielding layer is metal (Chen, Figure 3, at least the light-shielding layer 21 consists of metal; Paragraph 0025).

Regarding Claim 7, Chen in view of Wu discloses the display device as claimed in claim 5, wherein a first insulating layer is disposed on a side of the light-shielding layer near the liquid crystal layer, and/or a second insulating layer is disposed on a side of the light-shielding layer away from the liquid crystal layer (Figure 3, insulating layer 16 is disposed on a side of the light-shielding layer 41 near the liquid crystal layer 14, where “and/or” is interpreted to mean that a minimum of one of the claimed limitations is required). 

Regarding Claim 12, Chen discloses the electronic equipment as claimed in claim 11, wherein a light-shielding layer is disposed on a side of the first base substrate (Figure 3, light-shielding layer 41 and 21); and
In a thickness direction perpendicular to the display panel, an orthographic projection of the light-shielding layer on the display panel coincides with the light-shielding region (Figure 3, light-shielding layer 41 and 21 coincides with light-shielding region A3/A1).
Chen fails to disclose that the light-shielding layer is disposed on a side of the first base substrate near the liquid crystal layer.
However, Wu discloses a similar display where the light-shielding layer is disposed on a side of the first base substrate near the liquid crystal layer (Wu, Figure 3, light-shielding layer 21 is disposed on a side of the first base substrate 20 near the liquid crystal layer 3.


Regarding Claim 13, Chen in view of Wu discloses the electronic equipment as claimed in claim 12, wherein in the thickness direction perpendicular to the display panel, the orthographic projection of the light-shielding layer on the display panel covers an orthographic projection of the light-shielding adhesive on the display panel (Chen, Figure 3, the orthographic projection of the light-shielding layer 41/21 covers the light-shielding adhesive 51).

Regarding Claim 14, Chen in view of Wu discloses the electronic equipment as claimed in claim 12, wherein a material of the light-shielding layer is metal (Chen, Figure 3, at least the light-shielding layer 21 consists of metal; Paragraph 0025).

Regarding Claim 15, Chen in view of Wu discloses the electronic equipment as claimed in claim 14, wherein a first insulating layer is disposed on a side of the light-shielding layer near the liquid crystal layer, and/or a second insulating layer is disposed on a side of the light-shielding layer away from the liquid crystal layer (Figure 3, insulating layer 16 is disposed on a side of the light-shielding layer 41 near the liquid crystal layer 14, where “and/or” is interpreted to mean that a minimum of one of the claimed limitations is required). 

Regarding Claim 19, Chen discloses the manufacturing method of the display device as claimed in claim 18, wherein a light-shielding layer is disposed on a side of the first base substrate (Figure 3, light-shielding layer 41 and 21).
Chen fails to disclose that the light-shielding layer is disposed on a side of the first base substrate near the liquid crystal layer.
However, Wu discloses a similar display where the light-shielding layer is disposed on a side of the first base substrate near the liquid crystal layer (Wu, Figure 3, light-shielding layer 21 is disposed on a side of the first base substrate 20 near the liquid crystal layer 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-shielding layer as disclosed by Chen to be disposed close to the liquid crystal layer as disclosed by Wu. One would have been motivated to do so for the purpose of light collimation in order to improve fingerprint identification accuracy (Wu, Paragraph 0034). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871